                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                              NO. 1:18-CV-156-GCM

 ANDREW BENJAMIN FREEMAN,                )
                                         )
                      Plaintiff,         )
                                         )
 v.                                      )                                  ORDER
                                         )
 NANCY A. BERRYHILL, Acting Commissioner )
 of Social Security,                     )
                                         )
                     Defendant.          )

       THIS MATTER is before the Court upon Defendant’s Motion to Dismiss (Doc. No. 5)

for lack of subject matter jurisdiction. Plaintiff filed its Response (Doc. No. 6), and the matter is

fully briefed. Having carefully considered such motion and memoranda, the Court enters the

following findings, conclusions, and Order.

I.     Background

       On February 11, 2015, Plaintiff filed a Title XVI application for supplemental security

income and a Title II application for a period of disability and disability insurance benefits. (Doc.

No. 5-2, at 8). Plaintiff’s Title XVI application was granted. (Doc. No. 5-2, at 8). Plaintiff’s Title

II application was initially denied on June 18, 2015 and then denied upon reconsideration on

November 3, 2015. (Doc. No. 5-2, at 8). Plaintiff then filed a written request for a hearing on

March 17, 2016. (Doc. No. 5-2, at 8). The hearing was held on June 28, 2017 (Doc. No. 5-2, at 8),

and Plaintiff’s application was denied by the Administrative Law Judge on September 11, 2017.

(Doc. No. 5-2, at 20). Plaintiff requested review of that decision by the Appeals Council, and the

Appeals Council denied his request as memorialized in a Notice of Appeals Council Action dated

March 15, 2018. (Doc. No. 5-2, at 24). The Appeals Council also informed him that he had “60


                                                      1
days to file a civil action” and that the 60-day count would start 5 days after the date on the Notice

of Appeals Council Action. (Doc. No. 5-2, at 22). On March 29, 2018, Plaintiff sent additional

information for consideration to the Appeals Council (Doc. No. 6-1). On March 15, 2018, the

Appeals Council declined to reopen and change its decision. (Doc. No. 5-2, at 25).

II.     Standard of Review

        When a party moves for dismissal under Fed. R. Civ. P. 12(b)(1) challenging the Court's

subject matter jurisdiction, the burden is on the plaintiff to show that federal jurisdiction is proper.

McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936); Adams v. Bain, 697 F.2d

1213, 1219 (4th Cir. 1982). Further, where a party challenges a court’s “‘very power to hear the

case,’” a court is free to weigh evidence to determine the existence of jurisdiction, and no

presumptive truthfulness attaches to a plaintiff’s allegations. Int'l Longshoremen's Ass'n v. Virginia

Int’l Terminals, 914 F. Supp. 1335, 1338 (quoting Mortensen v. First Fed. Sav. & Loan Ass'n, 549

F.2d 884, 891 (3d Cir. 1977)).

III.    Discussion

        Defendant argues that (1) Plaintiff’s Complaint should be dismissed because he did not

comply with the requirement that he file his claim within 60 days of receiving the final decision

of the commissioner and (2) there are no circumstances justifying equitable tolling of that 60-day

requirement. (Doc. No. 5-1, at 2-5).

        A. Timeliness of Plaintiff’s Claim

        Defendant first argues that Plaintiff’s Complaint was untimely and that, consequently, the

Court lacks subject matter jurisdiction over the Complaint. (Doc. No. 5-1, at 2). It is well settled

that "[t]he United States, as sovereign, ‘is immune from suit save as it consents to be sued, . . . and

the terms of its consent to be sued in any court define that court's jurisdiction to entertain the suit.’”



                                                        2
Lehman v. Nakshian, 453 U.S. 156, 160 (1981) (quoting United States v. Testan, 424 U.S. 392,

399 (1976)). Judicial review of claims arising under Title II of the Social Security Act is governed

by 42 U.S.C. § 205(g). Section 205(g) explains that individuals may obtain review of such claims

only if the civil action is “commenced within sixty days after the mailing to him of notice of such

decision.” “Mailing” has been interpreted to be the day that the individual receives the Appeals

Council’s notice of denial of request for review, and the date of receipt is “presumed to be five

days after the date of such notice.” 20 C.F.R. § 422.210(c).

       Plaintiff’s Notice of Appeals Council Action (denying his request for review) was dated

March 15, 2018. (Doc. No. 5-2, at 24). After accounting for the presumptive 5-day window for

receipt, Plaintiff was required to file his claim by May 19, 2018. See 20 C.F.R. § 422.210(c).

Because Plaintiff filed his claim June 6, 2018, it was untimely. See 42 U.S.C. § 205(g). Plaintiff

seeks to circumvent his untimely filing by arguing that “the case was under consideration at the

Appeals Council until April 9, 2018.” (Doc. No. 6, at 3). Plaintiff appears to be referring to his

request that the Appeals Council reopen its determination to review the Administrative Law

Judge’s decision, which was denied April 9, 2018. (Doc. No. 5-2, at 25). However, Plaintiff has

cited no authority indicating that by asking the Appeals Council to reopen his appeal, he can reset

the 60-day clock (which, per 42 U.S.C. § 205(g), explicitly begins upon receipt of the Appeals

Council’s denial). The Court declines to accept Plaintiff’s invitation to modify the plain language

of 20 C.F.R. § 422.210(c). Instead, the Court finds that Plaintiff’s claim was untimely.

       B. Equitable Tolling

       Plaintiff further argues that the Court should not toll the 60-day requirement. (Doc. No. 5-

1, at 5). In Califano v. Sanders, 430 U.S. 99, 108 (1977), the Supreme Court stated that "the

congressional purpose, plainly evidenced in section 205(g), [was to] impose a 60-day limitation



                                                     3
upon judicial review of the Commissioner's final decision . . . .” While the 60-day period specified

in section 205(g) of the Act can be tolled by courts, courts should extend the period only “where

the equities in favor of tolling the limitations period are so great that deference to the agency’s

judgment is inappropriate.” Bowen v. City of New York, 476 U.S. 467, 479, 480 (1986) (citation

omitted). For example, in Bowen, the Supreme Court determined that tolling was appropriate

because secretive conduct, by the government, prevented the plaintiffs from knowing that a

violation of their rights had occurred. Id. at 481. This is not such a case, and Plaintiff cites no

authority showing that the Appeals Council’s decision not to reopen the case justifies equitable

tolling of the 60-day period.

IV.    Conclusion

       Because Plaintiff failed to file a timely Complaint and equitable tolling is not appropriate,

Defendant’s Motion to Dismiss is GRANTED and Plaintiff’s Complaint is DISMISSED.




                                 Signed: December 9, 2019




                                                     4
